 

SECURITIES PURCHASE

AGREEMENT

MD TECHNOLOGIES INC.

AND

PREMIER MEDICAL CONSULTANTS, INC.

JON TREZONA and BARBARA TREZONA



FEBRUARY 14, 2006





THIS SECURITIES PURCHASE AGREEMENT

(this "Agreement") dated as of February 14, 2006, by and among: (i) MD
TECHNOLOGIES INC., a Delaware corporation ("MDTO") (the "BUYER"); (ii) PREMIER
MEDICAL CONSULTANTS, INC., a Florida corporation; (referred to herein as the
"SELLER" or "PMCI"); (iii) JON TREZONA ("J. Trezona"); and (iv) BARBARA TREZONA
("B. Trezona"). J. Trezona and B. Trezona are sometimes hereinafter referred to
individually as an "Equityholder" and collectively as the "Equityholders."





R E C I T A L S



WHEREAS,

J. Trezona and B. Trezona are the sole owners of SELLER. A table summarizing
such ownership is set forth below:



 

Premier Medical Consultants, Inc.

J. Trezona

[CONFIDENTIAL TREATMENT REQUESTED]

B. Trezona

[CONFIDENTIAL TREATMENT REQUESTED]



WHEREAS,

SELLER is engaged in the business (the "Business") of: (i) providing medical
billing and collection services; and (ii) providing healthcare business
management and consulting services.



WHEREAS,

the BUYER has raised $5,000,000 by convertible debenture for the purpose of
acquiring billing companies and related uses, and desires to purchase from the
Equityholders all of the issued and outstanding Equity Interests of the SELLER
together with any interests in the goodwill of the Business of the SELLER, and
each of the Equityholders desire to sell such Equity Interests in exchange for
cash and stock of MDTO.



WHEREAS,

as a material inducement to the BUYER to enter into this Agreement and
consummate the transactions contemplated hereby, J. Trezona has agreed to: (i)
indemnify the BUYER in the manner set forth in the Indemnification Agreement
attached hereto as Exhibit "A"; and (ii) along with B. Trezona enter into the
covenants against competition, disclosure of confidential information and
solicitation of employees and customers set forth the Non-Competition Agreement
referred to in Section 7.9 and attached hereto as Exhibit "B".



NOW, THEREFORE,

in consideration of these premises, the mutual promises herein made, and in
consideration of the representations, warranties, and covenants herein
contained, the Parties hereto agree as follows:







PURCHASE AND SALE OF EQUITY INTERESTS; RETENTION OF LIABILITIES



1.1 Purchase and Sale of Equity Interests. On and subject to the terms and
conditions of this Agreement, BUYER hereby purchases from each Equityholder, and
each Equityholder hereby sells, transfers, assigns, conveys and delivers to the
BUYER, all right, title and interest in and to all of such Equityholder's Equity
Interests of SELLER set forth opposite his name on Schedule I attached hereto
under the heading "Purchased Equity Interests and Consideration," which Equity
Interests represent all of the issued and outstanding Equity Interests of SELLER
for the consideration specified below.



1.2 Retained Liabilities. Notwithstanding anything to the contrary contained in
this Agreement, J. Trezona hereby agrees to retain, and does hereby assume,
certain Liabilities of SELLER (the "Retained Liabilities"). The Retained
Liabilities shall include, without limitation, the following:



any Liability of SELLER for expenses, Taxes or fees incident to or arising out
of the negotiation, preparation, approval or authorization of this Agreement,
the other Documents or the consummation (or preparation for the consummation) of
the transactions contemplated hereby or thereby on behalf of or as expended for
the benefit of or by Equityholders up through Closing, or incurred on their
behalf after Closing (including all attorneys, accountants and brokerage fees
and any other professional service fees incurred by or imposed upon such
SELLER);

any Liability of SELLER under any agreement, contract, commitment, document,
license or lease not listed on Section 1.3 below and any Liability of SELLER
under any Contract or Permit arising out of a breach or alleged breach thereof
that occurred as of or prior to the Closing;

any Liability of SELLER with respect to any Taxes for any period or part thereof
ending on or prior to the Closing Date, including any Liability for unpaid taxes
of any Person as a transferee, successor by contract or otherwise;

any Liability of SELLER (i) arising by reason of any violation or alleged
violation of, or Liability under, any Law or any requirement of any Governmental
Authority, or (ii) arising by reason of any breach or alleged breach by SELLER
or Equityholder of any agreement, contract, lease, license, commitment,
instrument, judgment, order or decree, to the extent such Liability results from
or arises out of events, facts or circumstances occurring or existing on or
prior to the Closing, notwithstanding that the date on which any action or
claims is commenced or made is after the Closing;

any Liability of SELLER arising under the Health Insurance Portability and
Accountability Act of 1996 ("HIPAA"), except to the extent, and in the
proportion, that the facts, or circumstances underlying any such Liability are
first created by the operation of the Business after the Closing Date,
notwithstanding that the date on which any action or claim is commenced or made
is after the Closing.

any Liability of such SELLER for a warranty claim for any service provided by
SELLER on or prior to the Closing based on any express warranty, oral or
written, or any implied warranty arising due to the statements or conduct of
SELLER, any Equityholder or SELLER employees or agents;

any Liability of SELLER relating to any legal action or Proceeding arising out
of or in connection with the conduct of SELLER or the Business prior to the
Closing or any other conduct of SELLER or their respective officers, directors,
managers, members, employees, stockholders, consultants, agents or advisors,
arising out of or in connection with conduct prior to closing, whether or not
disclosed on the Schedules hereto;



Notwithstanding Subsections (d), (e), (f) or (g) above, if a liability occurs
which is attributable to actions or inactions taken by SELLER before or after
the Closing Date, then such liability and obligations will be apportioned based
upon the respective actions or inactions occurring before and after Closing,
with no special apportionment of liability to Equityholders by reason of the
action or inaction, or any pattern thereof, having allegedly begun before
Closing.



any Liability of SELLER for bonuses or like payments to the Equityholders or any
Affiliate thereof or any employees of SELLER (whether pursuant to a written
agreement or an oral arrangement) for the period ending on or prior to the
Closing, including, without limitation, any profit based compensation owed to
any officer, manager or other employee of SELLER (whether pursuant to a written
agreement or an oral arrangement);

Any Liability of SELLER for post-Closing claims and invoice credits based on
events that transpired prior to or on the Closing;

Any Liability of SELLER to any former stockholder of SELLER; and

Any other Liability of SELLER not expressly listed in this Section 1.2 arising
out of transactions entered into at or prior to the Closing, or from any action
or inaction at or prior to the Closing, any damage, accident, injury or death
occurring prior to the Closing or from any state of facts existing at or prior
to the Closing, regardless of when asserted; and

J. Trezona shall pay, discharge and perform all such Retained Liabilities
promptly when due.

1.3 Assumed Liabilities. Notwithstanding anything to the contrary contained in
this Agreement, BUYER hereby agrees to assume the following specific
liabilities:

(a) The building lease for 2401 West Bay Drive, Building 500, Largo, Fla. 55770;



 a. The following operating and capital leases: Leasing Services II, Inc.;

"Misys Lease",  Great American Leasing Corporation; IKON Financial

Services "copier lease" lease.

 



CONSIDERATION FOR PURCHASE OF EQUITY INTERESTS; CLOSING



2.1 Purchase Price. The purchase price of [CONFIDENTIAL TREATMENT REQUESTED] to
be paid by MDTO to the Equityholders (the "Purchase Price") for the Equity
Interests of SELLER being purchased by MDTO hereunder and the covenants
contained in this Agreement and the Non-Competition Agreement referred to in
Section 7.9, consists of:



[CONFIDENTIAL TREATMENT REQUESTED]

The Stock Consideration is subject to the securities rules and contractual
provisions described in the correspondence from attorney John C. Anjier, which
is attached hereto as Exhibit "A", and is warranted by BUYER to be substantially
accurate. BUYER warrants that the Stock Consideration is freely tradable other
than as set forth in Exhibit "A". Buyer further agrees to provide Equityholders
with the services of Buyer's securities consultants and/or attorneys to assist
Equityholders in selling the MDTO common stock acquired at Closing when the one
and two year restrictions described in Exhibit "A" expire.





[CONFIDENTIAL TREATMENT REQUESTED]



The common stock and cash portions of the Purchase Price shall be paid and
delivered at Closing.



The Closing. The closing of this Agreement (the "Closing") has taken place on
February 14, 2006 at the offices of SELLER. The date on which the Closing has
occurred shall be referred to as the "Closing Date."

2.2 Deliveries at the Closing.

The Equityholders have delivered to MDTO:



Stock certificates representing all of the Equity Interests of Premier Medical
Consultants, Inc., endorsed in blank or accompanied by duly executed assignment
documents, free and clear of any Lien with respect thereto. In the event that
the Equity Interests of Premier Medical Consultants, Inc. are not evidenced by
certificates, each Equityholder shall have delivered to BUYER such instrument or
instruments of sale, transfer, conveyance and assignment as BUYER and its
counsel may reasonably request;

A counterpart of the Employment Agreement, duly executed by J. Trezona;

A counterpart to the Indemnification Agreement, duly executed by the J. Trezona;

Certified copies of the Fundamental Documents of SELLER and the authorizing
resolutions and incumbency certificates of SELLER for this Agreement and the
other Documents;

Counterparts to each a Non-Competition Agreement duly executed by each of the
Equityholders;

Such other documents as may be reasonably requested by counsel for the BUYER as
necessary to consummate the transactions contemplated by this Agreement.

MDTO has delivered to each of the Equityholders, as applicable:



The cash and stock Purchase Price due at closing referred to in Section 2.1;

Counterpart of the Employment Agreement of Jon Trezona, duly executed by MDTO;

Counterparts to the Indemnification Agreement, duly executed by MDTO;

A counterpart to each Non-Competition Agreement, duly executed by MDTO.

2.3 Undertaking of the Equityholders. If any Equityholder holds any right, title
or interest in or to any assets, properties, interests in properties or rights
intended to be held by SELLER, whether by reason of any defects in corporate
organization of SELLER or the proper maintenance of corporate status or good
standing of SELLER or otherwise, then said assets, properties or rights are
hereby transferred to SELLER and all provisions of this Agreement shall apply to
such assets, properties, interests in properties and rights notwithstanding that
they are not held by SELLER, and all such provisions of this Agreement shall be
binding on the Equityholders.



2.4 Working Capital Diminution.



From November 30, 2005 until the day of the Closing, Equityholders have not
taken any funds or assets out of PMCI other than in the ordinary course and
scope of business, based upon the normal payment of Shareholder salary,
benefits, and expenses as has occurred through February 14, 2006, as has been
summarized for BUYER and duly approved.

Article III

RESERVED



ARTICLE IV

CONDITIONS TO CLOSING BY MDTO



The condition of MDTO to consummate the transactions performed by it in
connection with the Closing are based on the satisfaction of the following as of
the Closing:

4.1 Representations and Warranties; Covenants

. The representations and warranties set forth in Article V shall be true,
complete and accurate in all respects on and as of the Closing Date. SELLER and
the Equityholders shall have performed and complied in all respects with all
covenants and agreements required by this Agreement to be performed or complied
with by SELLER or Equityholders on or prior to the Closing Date.



4.2 Consents, Notices and Filings. All consents, notices and filings required by
this Agreement shall have been obtained, delivered, filed and/or and accepted,
as the case may be, except for those consents, notices and filings that are to
be obtained, delivered, filed and/or caused to be accepted after the Closing.



4.3 Absence of Material Adverse Change

. Since December 1, 2005, there has been no Material Adverse Change suffered by
SELLER or the Business.



4.4 Absence of Litigation

. As of the Closing, there shall not be (a) any Order of any nature issued by a
Governmental Authority with competent jurisdiction directing that the
transactions provided for herein or any material aspect of them not be
consummated as herein provided or (b) any Proceeding before any Governmental
Authority pending wherein an unfavorable Order would (i) prevent the performance
of this Agreement or the other Documents or the consummation of any material
aspect of the transactions or events contemplated hereby, (ii) declare unlawful
any material aspect of the transactions or events contemplated by this Agreement
or the other Documents, (iii) cause any material aspect of the transaction
contemplated by this Agreement or the other Documents to be rescinded or (iv)
materially affect the right of MDTO to own, operate or control the Equity
Interests of SELLER or the right of SELLER to operate the Business.



4.5 Proceedings

. All corporate and other proceedings taken or required to be taken by the
SELLER and/or the Equityholders in connection with the transactions contemplated
by this Agreement and the other Documents to be consummated at or prior to the
Closing shall have been taken and all documents incident thereto shall be
reasonably satisfactory in form and substance to MDTO and its counsel.

4.6 Governmental Filings

. All filings or registrations with any Governmental Authorities which are
required for or in connection with the execution and delivery by the SELLER and
the Equityholders of the Documents or the consummation of the transactions
contemplated thereby shall have been obtained or made.



4.7 Opinion of Equityholders' Counsel

. MDTO shall have received favorable opinions, each dated the Closing Date, of
ALAN S. GASSMAN, counsel to SELLER and the Equityholders, that PMCI is properly
incorporated, is in good standing and that he has explained the closing
documents to the SELLER and Equityholders.



4.8 Documents

. All of the Documents shall have been duly executed and delivered, as
applicable, by SELLER and/or the Equityholders, as applicable, and shall be in
full force and effect.



4.9 Release of Liens

. On or prior to the Closing, MDTO shall have received duly executed releases
(including UCC-3 termination statements) of all Liens (other than Permitted
Liens) on the assets of SELLER in form and substance reasonably satisfactory to
MDTO and its counsel or made satisfactory arrangements for the satisfaction of
same following Closing.



4.10 Bankruptcy

. No Proceeding in which any of the Equityholders or SELLER shall be a debtor,
defendant or party seeking an order for his or its own relief or reorganization
shall have been brought or be pending by or against such Person under any United
States, foreign, or state bankruptcy or insolvency Laws.



4.11 Good Standing

. The BUYER has received (i) a certificate issued by the Secretary of State of
the State of Florida as of a date not more than ten (10) days before the Closing
Date, as to the good standing of SELLER in such state.



4.12 Certain Matters Relating to the SELLER

. The BUYER has received (i) a copy of resolutions duly adopted by the board of
directors of SELLER authorizing the execution, delivery and performance of this
Agreement by SELLER, certified by the Secretary or Assistant Secretary of SELLER
and (ii) a certificate of the Secretary or an Assistant Secretary of SELLER as
to the incumbency and signatures of the officers of SELLER executing this
Agreement or any other documents contemplated hereby.



4.13 Debt of SELLER. The EQUITYHOLDERS have paid and/or satisfied (or made
satisfactory arrangement to pay), SELLER's debt obligations to Colonial Bank,
Premier Community Bank of Florida, shareholder loans or any other debt of SELLER
not specifically assumed in this Agreement.

Article V

REPRESENTATIONS AND WARRANTIES OF THE EQUITYHOLDERS

As a material inducement to MDTO to enter into and perform under this Agreement,
SELLER and J. Trezona represent and warrant to MDTO the following:

5.1 Title to Equity Interests. Equityholder is the record and beneficial owner
of the Equity Interests of SELLER as set forth opposite such Equityholder's name
on Schedule I, free and clear of any Lien, and has full power and authority to
convey such Equity Interests, free and clear of any Lien, and, upon delivery of
and payment for such shares as herein provided, MDTO will acquire good,
marketable and valid title thereto, free and clear of any Lien. Such
Equityholder is not a party to any option, warrant, purchase right, or other
contract or commitment that could require such Equityholder to sell, transfer,
or otherwise dispose of any Equity Interest of SELLER (other than this
Agreement). Such Equityholder is not a party to any voting trust, proxy, or
other agreement or understanding with respect to the voting of any Equity
Interest of SELLER.

5.2 Authorization of Transaction. Such Equityholder has all requisite power and
authority to execute and deliver each Document to which he is a party and any
and all instruments necessary or appropriate in order to effectuate fully the
terms and conditions of each such Document and all related transactions and to
perform its obligations under each such Document. Each Document to which such
Equityholder is a party has been duly and validly authorized by all necessary
action, and each Document to which such Equityholder is a party has been duly
executed and delivered by such Equityholder and constitutes the valid and
legally binding obligation of such Equityholder enforceable against such
Equityholder in accordance with its terms and conditions.

5.3 Non-contravention. Except as set forth on Schedule 5.3, neither the
execution, delivery and performance of the Documents nor the consummation of the
transactions contemplated by the Documents by such Equityholder, shall (a)
violate any Law to which any Equityholder is subject, (b) conflict with, result
in a breach of, constitute a default (or an event which, with notice, lapsed
time or both would constitute a default) under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice under, any contract, agreement, instrument or other document
to which such Equityholder is a party or (c) result in the imposition of any
Lien upon the Equity Interests of the SELLER held by such Equityholder. Except
as set forth on Schedule 5.3, such Equityholder is not required to give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any Governmental Authority or any consent or approval of any other
Person in order for the Parties to consummate the transactions contemplated by
the Documents and SELLER to conduct the Business as conducted (or contemplated
to be conducted) in the ordinary course following the Closing.

5.4 Litigation. Except as set forth on Schedule 5.4, there are no Proceedings
pending or, to the best knowledge of such Equityholder, threatened against such
Equityholder and, to the best knowledge of such Equityholder, there is no Basis
for any of the foregoing. Schedule 5.4 also sets forth all Proceedings involving
such Equityholder during the period of time of SELLER's existence which (i)
alleged criminal conduct by such Equityholder, (ii) resulted in such
Equityholder paying or receiving an amount in excess of $25,000 in connection
with the adjudication or compromise of such matter or (iii) related to, or had,
or could reasonably be expected to have, a Material Adverse Effect on SELLER.
All materials provided to the BUYER relating to the matters described in
Schedule 5.4 are true, correct and complete.

5.5 Disclosure.

(a) The representations and warranties of such Equityholder in this Agreement
(including the Schedules attached hereto), taken as a whole, do not omit to
state a material fact necessary to make the statements herein or therein, in
light of the circumstances in which they were made, not misleading.

(b) There is no fact known to such Equityholder that has specific application to
SELLER or the Business (other than general economic or industry conditions) that
materially adversely affects or, as far as SELLER can reasonably foresee,
materially threatens, the assets, business, prospects, financial condition, or
results of operations of SELLER or the Business that has not been set forth in
this Agreement including the Schedules.

5.6 Organization and Capitalization.

(a) Premier Medical Consultants, Inc. is a corporation duly organized, validly
existing and in good standing under the Laws of Florida and is qualified to do
business in every jurisdiction in which the failure to so qualify would
reasonably be expected to have a Material Adverse Effect on operations. Schedule
5.6 lists all of the jurisdictions in which SELLER is qualified to do business
as a foreign corporation. Schedule 5.6(a) also sets forth all names under which
SELLER has conducted the Business.

(b) Schedule 5.6(b) lists the directors, members, managers and officers of
SELLER. SELLER has delivered to MDTO correct and complete copies of its
Fundamental Documents. The minute books (containing the records of meetings of
the stockholders or members (in the case of a limited liability company), the
board of directors (or any similar person or body of persons), and any
committees of the board of directors (or any similar person or body of
persons)), the stock certificate books (or membership interest books in the case
of a limited liability company), and the stock record books (or membership
interest record books in the case of a limited liability company) of SELLER,
copies of which have been provided to MDTO, are correct and complete. SELLER is
not in default under or in violation of any provision of its Fundamental
Documents.

(c) The entire authorized capital stock of SELLER is set forth on Schedule
5.6(c). All of the issued and outstanding shares of capital stock of SELLER have
been duly authorized, are validly issued, fully paid, and non-assessable, and
are held of record by the Equityholders as set forth on Schedule 5.6(c), free
and clear of any Lien. There are no outstanding nor authorized options,
warrants, preemptive rights, purchase rights, subscription rights, conversion
rights, exchange rights, or other contracts or commitments that could require
SELLER to issue, sell, or otherwise cause to become outstanding any of its
capital stock. There are no outstanding or authorized stock appreciations,
phantom stock, profit participation, or similar rights with respect to SELLER.
There are no voting trusts, proxies, or other agreements or understandings with
respect to the voting of the capital stock of SELLER.

5.7 Subsidiaries. Except as set forth on Schedule 5.7, SELLER does not own,
directly or indirectly, any stock, membership interest, partnership interest,
joint venture interest, or other security interest in any other Person.

5.8 Financial Statements.

(a) Schedule 5.8(a) contains the following financial statements:

(i) the balance sheet of SELLER dated as of December 31, 2005 and December 31,
2004 and the related statements of operations, owners' equity and cash flows,
for the fiscal years ended December 31, 2005, and December 31, 2004 ("Financial
Statements");

(ii) the balance sheet of SELLER for the one month period ending January 31,
2006 (the "Latest Balance Sheet") and the related statements of operations,
owners' equity and cash flows, together with the accompanying supplementary
information.

(b) Except as specifically set forth on Schedule 5.8(b), (A) each of the
Financial Statements, the Latest Balance Sheet (x) has been prepared in
accordance with the books and records of the SELLER (which are true and correct
in all material respects), (y) is true, correct and complete in all material
respects, and (z) fairly presents the financial condition, results of
operations, owners' equity and changes in cash flow which it purports to present
as of the dates thereof and for the periods indicated thereon, (B) each of the
Financial Statements has been prepared in accordance with GAAP or such other
method of accounting as is designated therein, consistently applied throughout
the periods covered thereby, subject, in the case of the Latest Balance Sheet,
to the lack of footnotes and other presentation items. Since December 31, 2004,
except as required by applicable Law, GAAP, or such other method of accounting
as is designated therein, there has been no change in any accounting principle,
procedure or practice followed by SELLER or in the method of applying any such
principle, procedure or practice. Schedule 5.8(b)(i) sets forth a summary of all
cash payments made by SELLER to any of the Equityholders or any of their
Affiliates, whether by way of salary, bonus, commission, distribution or
otherwise, since December 31, 2004.

(c) SELLER maintains a system of internal accounting controls sufficient, in the
judgment of the irrespective boards, to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with Generally Accepted
Accounting Principles or such other method of accounting as has been designated
in financial statements, and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. SELLER has established disclosure controls and
procedures and designed such disclosure controls and procedures to ensure that
material information relating to SELLER is made known to the Chief Executive
Officer and Chief Financial Officer of SELLER by others within those entities.

5.9 Events Subsequent to December 31, 2004. Since December 31, 2004, SELLER has
operated the Business in the Ordinary Course of Business and SELLER has not
suffered any Material Adverse Change. Since that date, and as otherwise
disclosed to BUYER in writing, set forth in this Agreement and as specifically
set forth in Schedule 5.9.

(a) no party has accelerated, terminated, modified or canceled any agreement,
contract, document, lease, or license (or series of related agreements,
contracts, leases, and licenses) involving more than [CONFIDENTIAL TREATMENT
REQUESTED] to which SELLER is a party or by which SELLER is bound or which is
otherwise material to SELLER or the Business and, to the best knowledge of
SELLER, no party intends to take any such action;

(b) SELLER has not experienced any material damage, destruction, or loss
(whether or not covered by insurance) to any of its assets or property;

(c) SELLER has not made any redemptions of or dividends or distributions in
respect of the outstanding Equity Interests or increased the compensation of any
director, member, manager, officer or employee thereof;

(d) SELLER has not paid any fee, interest, royalty or any other payment of any
kind to the Equityholders or any Affiliate of the Equityholders, other than the
payment to the Equityholders of their respective current salaries (if any);

(e) SELLER has not incurred any debt, Lien upon any of its respective assets or
any increase in the amount payable by SELLER under any credit or loan agreement
to which SELLER is a party;

(f) there has not been any other occurrence, event, incident, action, failure to
act or transaction outside the Ordinary Course of Business involving any of
SELLER or the Business;

(g) SELLER has not sold, leased, transferred, or assigned any of its assets,
tangible or intangible, other than for a fair consideration in the Ordinary
Course of Business;

(h) SELLER has not made any capital expenditure (or series of related capital
expenditures) either involving more than [CONFIDENTIAL TREATMENT REQUESTED] or
outside the Ordinary Course of Business;

(i) SELLER has not made any capital investment in, any loan to, or any
acquisition of the securities or assets of, any other Person (or series of
related capital investments, loans, and acquisitions) outside the Ordinary
Course of Business;

(j) SELLER has not delayed or postponed the payment of accounts payable and
other Liabilities outside the Ordinary Course of Business;

(k) SELLER has not cancelled, compromised, waived, or released any right or
claim (or series of related rights and claims) outside the Ordinary Course of
Business;

(l) SELLER has not granted any license or sublicense of any rights under or with
respect to any Intellectual Property;

(m) SELLER has not entered into any employment contract or collective bargaining
agreement, written or oral (other than ordinary course oral at-will employment
arrangements, the generic terms of which are described on an aggregate basis
(i.e., ranges of wages or salary, typical benefits, etc.) or modified the terms
of any existing such contract or agreement;

(n) SELLER has not made or pledged to make any charitable or other capital
contribution outside the Ordinary Course of Business;

(o) SELLER has not accelerated the collection or receipt of any account
receivables outside the Ordinary Course of Business; and

(p) SELLER has not committed to do any of the foregoing.

5.10 Absence of Undisclosed Liabilities. Except as set forth on Schedule 5.10,
SELLER has no Liabilities, except for (a) Liabilities reflected on the face of
the liabilities section of the Latest Balance Sheet, (b) Liabilities under any
agreements, contracts, commitments, licenses or leases which have arisen prior
to the date of the Latest Balance Sheet in the Ordinary Course of Business (none
of which relates to a breach of contract, breach of warranty, tort,
infringement, violation of Law or Proceeding), and (c) Liabilities which have
arisen since the date of the Latest Balance Sheet in the Ordinary Course of
Business (none of which relates to any breach of contract, breach of warranty,
tort, infringement, health or safety matter, violation of Law or Proceeding).

5.11 Creditors; Bankruptcy, Etc. Neither SELLER or the Equityholders is involved
in any proceeding by or against SELLER or the Equityholders as a debtor in any
court under any Title of the United States Bankruptcy Code or any other
insolvency or debtors' relief act, whether state or Federal, or for the
appointment of a trustee, receiver, liquidator, assignee, sequestrator or other
similar official of SELLER or the Equityholders or for any part of SELLER's or
Equityholder's property.

5.12 Legal Compliance. SELLER has complied with, and is in compliance with, all
applicable Laws, Orders and Permits, and no Proceeding is pending or, to the
best knowledge of SELLER, threatened, alleging any failure to so comply.

5.13 Title to Properties. Unless otherwise disclosed in this Agreement or as
specifically disclosed in schedule 5.13,

(a) SELLER owns good and marketable title, free and clear of all Liens to all of
its respective assets, and the assets of SELLER include all assets, properties
and interests in properties presently used by, related to and/or necessary for
the conduct of the Business by SELLER in the ordinary course.

(b) The facilities, equipment and other tangible assets of SELLER are in good
condition and repair (subject to routine maintenance and repair for similar
assets of like age), fit for their particular purpose, and are usable in the
ordinary course of the Business.

(c) Attached as Schedule5.13 (c) is a true and complete listing of all of the
fixed assets of SELLER. Schedule 5.13 (a) specifies the locations of the fixed
assets SELLER.

(d) SELLER owns no real property (the "Owned Real Property").

(e) Schedule 5.13 (e) contains a list and brief description of all real property
leased by SELLER (the "Real Property"), as well as all buildings and other
structures and material improvements located on such Real Property, the name of
the lessee and the lessor, a description of the governing agreement, and any
requirement of consent of or notice to the lessor to assignment, if any. The
Real Property constitutes all real properties used or occupied by SELLER in
connection with the Business. With respect to the leased Real Property, SELLER
is the holder of all of the leasehold estates purported to be granted by such
lease and each lease is in full force and effect and constitutes a valid and
binding obligation of such SELLER. The SELLER has delivered to the BUYER true
and complete copies of all leases referred to on Schedule 5.13(e).

(f) With respect to the Real Property, except as set forth on Schedule 5.13(a)
and (b):

(i) no portion thereof is subject to any pending condemnation proceeding by any
public or quasi-public authority and, to the best knowledge of the SELLER, there
is no threatened condemnation proceeding with respect thereto;

(ii) no notice of any increase in the assessed valuation of the Real Property
and no notice of any contemplated special assessment has been received by any
SELLER, and, to the best knowledge of SELLER, there is no threatened increase in
the assessed valuation or special assessment pertaining to any of the Real
Property;

(iii) there are no leases or other agreements, written or oral, to which any
SELLER is a party, granting to any party or parties (other than SELLER) the
right of use or occupancy of any portion of any parcel of Real Property;

(iv) there are no parties other than SELLER in possession of any of the Real
Property;

(v) with respect to the leased Real Property, there have been no discussions or
correspondence with the respective landlords thereof concerning renewal terms
for those leases scheduled to expire within twelve (12) months after the date of
this Agreement; and

(vi) the physical condition of the Real Property is sufficient to permit the
continued conduct of the Business as presently conducted and as proposed to be
conducted subject to the provision of usual and customary maintenance and repair
performed in the Ordinary Course of Business with respect to similar properties
of like age and construction.

5.14 Inventory. The inventory of SELLER consists of supplies which have been
acquired and used in the Ordinary Course of Business and consistent with past
practice. Such inventory is fit for the purpose for which it was procured.

5.15 Tax Matters. Except as set forth on Schedule 5.15, SELLER and the
Equityholders (A) have timely paid all income Taxes and other Taxes required to
be paid by them through the date hereof (including any Taxes shown due on any
Tax Return) and (B) have filed or caused to be filed in a timely manner (within
any applicable extension periods) all Tax Returns required to be filed by them
with the appropriate Governmental Authorities in all jurisdictions in which such
Tax Returns are required to be filed, and all such Tax Returns are true and
complete. All Taxes shown to be due on each of the Tax Returns filed by SELLER
or Equityholder has been timely paid in full. Except as set forth on Schedule
5.15, (i) no Liens have been filed and SELLER or the Equityholders have not been
notified by the Internal Revenue Service or any other taxing authority that any
issues have been raised (and are currently pending) by the Internal Revenue
Service or any other taxing authority in connection with any Tax Return SELLER
(or the failure to file a Tax Return), and no waivers of statutes of limitations
have been given or requested with respect to SELLER; (ii) there are no pending
Tax audits of any Tax Returns of SELLER; (iii) no unresolved deficiencies or
additions to Taxes have been proposed, asserted or assessed against SELLER; (iv)
SELLER has made full and adequate provision (x) on the Latest Balance Sheet for
all Taxes payable by them for all periods prior to the date of the Latest
Balance Sheet and (y) on their books for all Taxes payable by them for all
periods beginning on or after the date of the Latest Balance Sheet; (v) SELLER
has not nor will it incur any Tax Liability from and after the date of the
Latest Balance Sheet other than Taxes incurred in the Ordinary Course of
Business and consistent with previous years; (vi) SELLER has not been nor is now
a "personal holding company" within the meaning of Section 542 of the Code or a
United States "real property holding corporation" within the meaning of Section
897 of the Code; (vii) SELLER and the Equityholders and their respective
predecessors have complied in all respects with all applicable Laws relating to
the collection or withholding of Taxes (such as sales Taxes or withholding of
Taxes from the wages of employees) and SELLER is not liable for any Taxes for
failure to comply with such Laws; (viii) SELLER is not now nor has been a party
to any Tax sharing, allocation or distribution agreement; (ix) SELLER has no
obligation to make (or possibly make) any payments that will be non-deductible
under, or would otherwise constitute a "parachute payment" within the meaning
of, Section 280G of the Code (or any corresponding provision of state, local or
foreign income Tax law); (x) SELLER has not agreed to and SELLER is not required
to make any adjustments pursuant to Section 481 of the Code, and neither the
Internal Revenue Service nor any other taxing authority has proposed any such
adjustments or changes in the accounting methods of SELLER. SELLER has made an
election to be treated as a pass thru entity under Section 1362 of the Code, and
BUYER agrees not to have SELLER enter into any extraordinary transaction outside
of the ordinary course of business on the Closing Date that would cause a
detrimental tax result to SELLER. BUYER further agrees not to make an Internal
Revenue Code Section 338(h)(10) election. The parties acknowledge that pursuant
to the S corporation reporting rules, Equityholders will be responsible for
paying income tax on the income and deductions of SELLER up through the end of
the date of Closing on a short year FORM 1120S, which will be prepared by the
accounting firm for Equityholders and approved on a reasonable basis by BUYER
before being filed.

5.16 Intellectual Property.

(a) Schedule 5.16(a) identifies (i) all Intellectual Property used in connection
with the Business, (ii) each license, agreement or other permission which SELLER
has granted to any third party with respect to any Intellectual Property used in
connection with the Business, and (iii) excluding readily available "off the
shelf," "shrink wrapped" software, each item of Intellectual Property that any
third party owns and SELLER uses in connection with the Business pursuant to
license, sublicense, agreement or permission (clauses (ii) and (iii) are
collectively referred to as "Licensed Intellectual Property").

(b) Except as set forth on Schedule 5.16(b),

(i) SELLER has not interfered with, infringed upon, misappropriated or otherwise
come into conflict with any Intellectual Property rights of third parties or
committed any acts of unfair competition, and SELLER has not received any
charge, complaint, claim, demand or notice alleging any such interference,
infringement, misappropriation, conflict or act of unfair competition;

(ii) SELLER owns, has the right to use, sell, license and dispose of, and has
the right to bring actions for the infringement of, and, where necessary, has
made timely and proper application for, all Intellectual Property (other than
the Licensed Intellectual Property) necessary or required for the conduct of the
Business as currently conducted and as proposed to be conducted and, to the best
knowledge of the Principal, such rights to use, sell, license, dispose of and
bring actions are exclusive with respect to such Intellectual Property;

(iii) there are no royalties, honoraria, fees or other payments payable SELLER
to any Person by reason of the ownership, use, license, sale or disposition of
the Intellectual Property;

(iv) no activity, service or procedure currently conducted or proposed to be
conducted by SELLER violates or will violate any agreement governing the use of
Licensed Intellectual Property;

(v) SELLER has taken reasonable and practicable steps designed to safeguard and
maintain the secrecy and confidentiality of, and its proprietary rights in, all
Intellectual Property;

(vi) no patent, formulation, invention, device, application or principle nor any
Law exists or is pending or proposed that would have or could reasonably be
expected to have a Material Adverse Effect on the Business as presently
conducted or as contemplated to be conducted;

(vii) SELLER has not sent to any third party in the past five years or otherwise
communicated to another Person any charge, complaint, claim, demand or notice
asserting infringement or misappropriation of, or other conflict with, any
Intellectual Property right of SELLER by such other Person or any acts of unfair
competition by such other Person, nor, to the best knowledge of SELLER, is any
such infringement, misappropriation, conflict or act of unfair competition
occurring or threatened; and

(viii) the consummation of the transactions contemplated by the Documents will
not adversely impact any of the Intellectual Property utilized in the Business.

5.17 Contracts and Commitments. Except as set forth on Schedule 5.17 or as
contemplated by this Agreement, SELLER is not a party to any written or oral:

(a) contract, agreement or arrangement for the employment of any officer,
manager, individual employee, or other Person on a full-time, part-time,
consulting or other basis;

(b) instrument, agreement or indenture relating to the mortgaging, pledging or
otherwise placing a Lien on any asset or group of assets of SELLER;

(c) factoring arrangement or other agreement involving the sale of SELLER
accounts receivable to a third party at a discount;

(d) guarantee of any obligation for borrowed money or otherwise;

(e) agreement with respect to the lending or investing of funds;

(f) lease or agreement under which SELLER is the lessee, sub lessee, occupant,
holder or operator of any real or personal property owned by any other party;

(g) lease or agreement under which SELLER is the lessor or sub-lessor of or
permits any third party to occupy, hold or operate any real or personal property
owned or controlled by SELLER;

(h) assignment, license, indemnification or agreement with respect to any form
of intangible property, including, without limitation, any Intellectual Property
or confidential information;

(i) contract or group of related contracts with the same party (excluding
purchase orders entered into in the Ordinary Course of Business) for the
purchase or sale of products or services under which the undelivered balance of
such products and services has a selling price in excess of $20,000;

(j) contract which prohibits SELLER from freely engaging in business anywhere in
the world;

(k) contract relating to the purchase, distribution, marketing or sales of
SELLER's services or any other Person's products or services;

(l) contract containing letter of credits, performance bonds, payment bonds or
other similar requirements;

(n) other agreement or instrument which is otherwise material to the Business.

Each agreement, lease, license, contract or commitment disclosed on Schedule
5.17 is valid and enforceable against SELLER and, to the best knowledge of
SELLER, the other parties thereto. Except as specifically disclosed on Schedule
5.17, each SELLER has performed in all material respects all obligations
required to be performed by it and is not in default under or in breach of nor
in receipt of any claim of default or breach under any such agreement, lease,
license, contract or commitment to which it is a party; and no event has
occurred which with the passage of time or the giving of notice or both would
result in a default or breach under any such document. To the best knowledge of
SELLER, no other party to any agreement, lease, license, contract, or commitment
to which SELLER is a party is in default under or in breach of such document and
no event has occurred which with the passage of time or giving of notice or both
would result in a default or breach under any such document. SELLER has supplied
the BUYER with (i) a true, correct and complete copy of each of the documents
listed on Schedule 5.17, together with all amendments, waivers or other changes
thereto, and (ii) a complete description of all oral agreements to which SELLER
is a party.

The warranties and representations under this Section 5.17 are to the best of
JON TREZONA's knowledge, after having performed reasonable efforts to verify the
veracity of said warranties and representation.

5.18 Insurance. Schedule 5.18 lists and briefly describes each insurance policy,
self insurance arrangement and bonding arrangement maintained by SELLER with
respect to its properties, assets and business, and all currently pending claims
thereunder. All of such insurance policies are in full force and effect, and
SELLER is not in default with respect to its obligations under any of such
insurance policies and none of the SELLER has received any notification of
cancellation or modification of any of such insurance policies or has any claim
outstanding which could be expected to cause a material increase in SELLER's
insurance rates. There are no facts or circumstances which exist that might
relieve any insurer under such insurance policies of its obligations to satisfy
in full claims thereunder. The warranties and representations under this Section
5.18 are to the best of JON TREZONA's knowledge, after having performed
reasonable efforts to verify the veracity of said warranties and representation.



5.19 Employees. The parties acknowledge that SELLER does not have any common law
employees and that all its employees for purposes of the provisions in this
Agreement shall be deemed to be reference to those employees that are leased by
SELLER pursuant to the terms and conditions of that certain employee leasing
arrangement by and between SELLER and ADP Total Source, and any representation,
covenant or disclosure herein, including without limitation, pursuant to
Articles 5.19 and 5.20 to the contrary, shall be of no effect.

(a) Schedule 5.19 (a) lists all current employees of SELLER as of the Closing
Date, their permanent classifications (if applicable), their hourly rates of
compensation or base salaries (as applicable), their total 2004 and 2005
(projected) compensation (and any changes thereto which are reasonably likely to
be implemented in 2005) and the commencement date of their employment. In
addition, to the extent any current employees are on leaves of absence, Schedule
5.19 (a) indicates the nature of such leave of absence and each such employee's
anticipated date of return to active employment. To the knowledge of SELLER, no
executive, key employee or group of employees of SELLER listed on Schedule 5.19
(a) has indicated any plans to (i) terminate employment with SELLER or (ii) not
continue employment with such SELLER immediately after the Closing. SELLER has
no any Knowledge of any material labor relations problems of SELLER. SELLER has
not any knowledge of any criminal activity or the prior conviction, indictment,
guilty plea or plea of nolo contendere on the part of any of SELLER's employees
or any other actual or alleged activity or actions of any such employees that
could reasonably be expected to disqualify any such employee or SELLER from
providing services to any current or potential customers.

(b) Except as set forth on Schedule 5.19 (b), (i) SELLER is not delinquent in
payments to any of its employees for any wages, salaries, commissions, bonuses
or other direct compensation for any services performed by them to date or
amounts required to be reimbursed to such employees and upon termination of the
employment of any such employees, neither the MDTO nor SELLER will by reason of
anything done prior to the Closing be liable to any of such employees for
severance pay or any other payments, (ii) there is no unfair labor practice
charge or complaint against SELLER pending before the National Labor Relations
Board or any other Governmental Authority, and to the best knowledge SELLER,
none is or has been threatened, (iii) there is no labor strike, dispute, request
for representation, slowdown or stoppage actually pending or, to the best
knowledge of SELLER threatened against or involving SELLER, (iv) no labor union
currently represents the employees of SELLER, (v) to the best knowledge of
SELLER, no labor union has taken any action with respect to organizing the
employees of SELLER, and (vi) neither any material grievance nor any arbitration
proceeding arising out of or under collective bargaining agreements is pending
and no claim thereto has been asserted against SELLER. Except as set forth on
Schedule 5.19 (b), SELLER is not a party to or bound by any collective
bargaining agreement, union contract or similar agreement.

(c) Except as set forth on Schedule 5.19 (c), (i) SELLER is, and has at all
times been, in compliance in all material respects with all Laws relating to the
hiring of employees, employment and employment practices (including provisions
thereof relating to immigration and citizenship, including proper completion and
processing of Forms I-9 for all employees), terms and conditions of employment,
wages, hours of work, equal opportunity, the payment of social security and
other Taxes and occupational safety and health, and are not engaged in any
unfair labor practices as defined in the National Labor Relations Act or other
applicable law, ordinance or regulation; (ii) no charges with respect to or
relating to SELLER are pending before the Equal Employment Opportunity
Commission or any other agency responsible for the prevention of unlawful
employment practices; (iii) there are no employment handbooks, personnel policy
manuals or similar documents that create prospective employment rights or
obligations in any employee of SELLER; (iv) assuming the BUYER complies with its
obligations hereunder, the transactions contemplated by this Agreement will not
create liability under any local, state or federal law respecting reductions in
force or the impact on employees of plant closings or sales of businesses. The
warranties and representations under this Section 5.19(c) are to the best of JON
TREZONA's knowledge, after having performed reasonable efforts to verify the
veracity of said warranties and representation.

(d) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby will (i) result in any payment becoming
due to any director, manager or employee of SELLER from SELLER, under any Plan
or otherwise; (ii) increase any benefits otherwise payable under any Plan or
otherwise; or (iii) result in the acceleration of the time of payment or vesting
of any such benefits.

(e) No valid claim may be asserted by any third party against SELLER or any of
the Designated Persons (as hereinafter defined) with respect to (i) the
employment by, or association with SELLER of any of the present officers,
managers or employees of or consultants to SELLER (said officers, managers,
employees and/or consultants being hereinafter, collectively referred to as the
"Designated Persons") or (ii) the use, in connection with the Business, by any
of the Designated Persons of any information which SELLER or any Designated
Person is prohibited from using, in each case under any prior agreements,
arrangements or other preexisting set of facts, including, without limitation,
any such agreement or arrangement between any Designated Person, or any legal or
equitable considerations applicable to, among other things, unfair competition,
trade secrets or proprietary information.

5.21 Customers Schedule 5.21 lists:

(i) all customers during the fiscal years ended December 31, 2004 and current
year to date through the date of Closing of SELLER; and

(ii) gross sales to the customers identified in sub clause (i) above for the
fiscal years ended and December 31, 2004 and the current year to date through
date of closing.

Except as set forth on Schedule 5.21, no such customer has terminated or reduced
its business with SELLER in the last twelve (12) months. No changes have
occurred to the customer base other than in the Ordinary Course of Business.
Neither SELLER nor Equityholders have received any notice or otherwise has any
reason to believe that any of the customers listed on Schedule 4.21 intends to
terminate or reduce its business with SELLER. Without limiting the foregoing, to
the best knowledge of SELLER, in the six (6) months preceding the Closing Date,
SELLER has not engaged in rebate, discount, advance sale programs, volume
discounts, or other programs or arrangements (such as arrangements to sell to
customers products or services in excess of such customers' reasonably
foreseeable requirements) with its customers which might reasonably be expected
to result in such customers reducing, temporarily or permanently, their
purchases of services and products from SELLER after the Closing

5.22 Accounts Receivable. The notes and accounts receivable reflected on the
Latest Balance Sheet (net of allowances for doubtful accounts as reflected
thereon) are valid receivables, [CONFIDENTIAL TREATMENT REQUESTED] are current
and collectible within ninety (90) days after the due date related to such
receivables subject to no valid counterclaims or set-offs, at the aggregate
recorded amount thereof as shown on the Latest Balance Sheet. The notes and
accounts receivable reflected on the books and records of the SELLER as of the
Closing Date are valid receivables and, except as set forth on Schedule 5.22,
are current and collectible within ninety (90) days after the due date or the
execution date related to such receivables, subject to no valid counterclaims or
set-offs, at the aggregate recorded amount thereof recorded on each books and
records, net of the recorded amount of allowances for doubtful accounts computed
in a manner consistent with the accounting practices used in the preparation of
the Latest Balance Sheet.

5.23 Accounts and Notes Payable. There are no accounts or notes payable by
SELLER that are past due (including the time and amount past due) as of Closing
Date. All accounts payable and notes payable by SELLER to third parties as of
the date hereof arose in the Ordinary Course of Business, and there is no such
account payable or note payable delinquent in its payment. Schedule 5.23 sets
forth the payee, the due date and the amount of all accounts and notes payable
of SELLER as of the date hereof.

5.24 Warranties of Services; Regulatory Compliance.

(a) All services rendered by SELLER have been in conformity in all material
respects with all applicable contractual commitments and all express and implied
warranties, except for any nonconformities arising in the ordinary course of
business consistent with past practices. SELLER has no material liability and
SELLER has received no written or, to the best knowledge of SELLER, oral notice
of a reasonable basis for any present or future action, suit, proceeding,
hearing, investigation, charge, complaint, claim or demand against it giving
rise to such material liability, for curing or providing additional services or
other damages in connection therewith. The warranties and representations under
this Section 5.24(a) are to the best of JON TREZONA's knowledge, after having
performed reasonable efforts to verify the veracity of said warranties and
representation.

(c) Except as set forth on Schedule 5.24, since the inception of SELLER, no
Governmental Authority regulating the Business has commenced, or to the best
knowledge of SELLER, threatened to commence, any investigation or proceeding
relating to the Business, and SELLER has not been responsible for, subject to,
become aware or otherwise been notified of, and does now have any Liability (and
to the best knowledge of SELLER there is no Basis for any present or future
action, suit, proceeding, hearing, investigation, charge, complaint, claim or
demand against it giving rise to any Liability) as a result of or in connection
with any of the services performed by SELLER.

5.25 Insider Interests. Except as disclosed on Schedule 5.25, SELLER, no current
or former equityholder of SELLER nor any Affiliate of such Persons has, or in
the last five (5) fiscal years, has had, any interest in any property (whether
real, personal or mixed and whether tangible or intangible) used in or
pertaining to the Business. Except as set forth on Schedule 5.25, and except for
compensation to regular employees of SELLER, no current or former Affiliate of
SELLER or any Associate thereof, is now, or has been during the last five (5)
fiscal years, (i) a party to any transaction or contract with SELLER, (ii)
indebted to SELLER, or (iii) the direct or indirect owner of an interest in any
Person which is a present or potential competitor, supplier, lessor,
subcontractor, or customer of SELLER, nor does any such Person receive income
from any source other than SELLER which should properly accrue to SELLER. Except
as set forth on Schedule 5.29, SELLER is not a guarantor or otherwise liable for
any Liability (including indebtedness) of any Equityholder.

5.26 Bank Accounts; Powers of Attorney. Schedule 5.26 sets forth a true and
complete list of (i) all bank accounts and safe deposit boxes of SELLER and all
Persons who are signatories thereunder or who have access thereto and (ii) the
names of all Persons holding general or special powers of attorney from SELLER
and a summary of the terms thereof.

5.27 Brokers. Schedule 5.27 sets forth a true and complete list of (or
descriptions of all oral arrangements with), each agent, broker, investment
banker, Person or firm who or which has acted on behalf, or under the authority,
of SELLER or any Equityholder or will be entitled to any fee or commission
directly or indirectly from anyone in connection with any of the transactions
contemplated hereby.

5.28 Conflicts of Interests. Neither SELLER or any officer, manager, employee,
agent or any other Person acting on behalf of SELLER has, directly or
indirectly, given or agreed to give any money, gift or similar benefit to any
customer, supplier, employee or agent of a customer or supplier, or official or
employee of any Governmental Authority or other Person who was, is, or may be in
a position to help or hinder the business of SELLER (or otherwise assist in
connection with any actual or proposed transaction) that (i) might subject
SELLER to any damage or penalty in any Proceeding, (ii) if not given in the
past, might have had a Material Adverse Effect on SELLER, (iii) if not continued
in the future, might have a Material Adverse Effect on SELLER or (iv) would
reasonably be expected to violate a Code of Conduct, Code of Ethics, or other
similar policy of the customer or supplier. The warranties and representations
under this Section 5.28 are to the best of JON TREZONA's knowledge, after having
performed reasonable efforts to verify the veracity of said warranties and
representation.

5.29 Certain Practices. Neither SELLER or any officer, manager, director,
members, employee, consultant or agent thereof acting on behalf of SELLER has
made, directly or indirectly, any payment or promise to pay, or gift or promise
to give or authorized such a promise or gift, of any money or anything of value,
directly or indirectly, to: (a) any foreign, federal, state or local
governmental official for the purpose of influencing any official act or
decision of such official or inducing him or her to use his or her influence to
affect any act or decision of a foreign, federal, state or local governmental
agency or subdivision thereof; or (b) any political party or official thereof or
candidate for political office for the purpose of influencing any official act
or decision of such party, official or candidate or inducing such party,
official or candidate to use his, her or its influence to affect any act or
decision of a foreign government or agency or subdivision thereof, in the case
of both (a) and (b) above in order to assist SELLER to obtain or retain business
for or direct business to SELLER under circumstances which would subject SELLER
to Liability. The warranties and representations under this Section 5.29 are to
the best of JON TREZONA's knowledge, after having performed reasonable efforts
to verify the veracity of said warranties and representation.

5.30 Disclosure.

(a) The representations and warranties of SELLER in this Agreement (including
the Schedules attached hereto), taken as a whole, do not omit to state a
material fact necessary to make the statements herein or therein, in light of
the circumstances in which they were made, not misleading.

(b) There is no fact known to SELLER that has specific application to SELLER or
the Business (other than general economic or industry conditions) that
materially adversely affects or, as far as SELLER can reasonably foresee,
materially threatens, the assets, business, prospects, financial condition, or
results of operations of SELLER or the Business that has not been set forth in
this Agreement including the Schedules. The warranties and representations under
this Section 5.30(b) are to the best of JON TREZONA's knowledge, after having
performed reasonable efforts to verify the veracity of said warranties and
representation.

(c) Except as itemized in Schedule 4.30 attached hereto, SELLER has not violated
any of the rules and regulations of the Health Insurance Portability and
Accountability Act of 1996 (HIPAA) and is in full compliance with rules and
regulations promulgated thereunder.

Article VI

REPRESENTATIONS AND WARRANTIES OF MDTO



As a material inducement to the Equityholders to enter into and perform their
obligations under this Agreement, MDTO warrants to the Equityholders as follows:

6.1 Delivery of Consideration

. MDTO has delivered the Purchase Price to the Equityholders in accordance with
provisions of Section 2.1.



6.2 Organization. MDTO is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.



6.3 Authorization of Transaction. MDTO has full corporate power and authority to
execute and deliver each Document to which it is a party and any and all
instruments necessary or appropriate in order to effectuate fully the terms and
conditions of the Documents and all related transactions and to perform its
obligations under the Documents. Each Document to which MDTO is a party has been
duly authorized by all necessary corporate action on the part of MDTO and has
been duly executed and delivered by MDTO and constitutes the valid and legally
binding obligation of MDTO enforceable against MDTO in accordance with its terms
and conditions. MDTO has raised funds in the form of a debenture convertible to
stock for the purpose of acquiring billing companies, and is within budget and
has approval by the debenture holder to enter into this transaction. MDTO is in
compliance with all substantial contracts and obligations to any and all
investors, including the debenture holder and will be in compliance therewith on
the Closing Date.



6.4 Non-contravention. Neither the execution, delivery and performance of the
Documents nor the consummation of the transactions contemplated thereby, nor
compliance by MDTO with any of the provisions thereof, will (i) violate,
conflict with, or result in a material breach of any provision of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under any of the terms, conditions or provisions of the
Fundamental Documents of MDTO bond, mortgage, indenture, deed of trust, or other
agreement to which MDTO is bound, or by which MDTO or any of its properties or
assets may be bound or affected, which in either case would prevent MDTO's
consummation of the transactions contemplated hereby, or (ii) violate any Law
applicable to MDTO or any of their properties or assets which would prevent
MDTO's consummation of the transactions contemplated hereby. No consent or
approval by, notice to, or registration with, any Governmental Authority is
required on the part of MDTO in connection with the execution and delivery of
this Agreement or the consummation by MDTO of the transactions contemplated
hereby which would prevent MDTO's consummation of the transactions contemplated
hereby.



6.5

Absence of Litigation.

As of the Closing, there is no (a) Order of any nature issued by a Governmental
Authority with competent jurisdiction directing that the transactions provided
for herein or any material aspect of them not be consummated as herein provided
or (b) any Proceeding before any Governmental Authority pending wherein an
unfavorable Order would (i) prevent the performance by MDTO of this Agreement or
the other Documents or the consummation of any material aspect of the
transactions contemplated hereby, (ii) declare unlawful any material aspect of
the transactions or events contemplated by this Agreement or the other
Documents, or (iii) cause any material aspect of any transaction contemplated by
this Agreement or the other Documents to be rescinded, or (c) litigation pending
to which MDTO is a party.





6.6 Confidentiality. Notwithstanding any provision in the Agreement to the
contrary, prior to Closing and while any portion of the Purchase Price remains
in escrow, on or following Closing no one on behalf of BUYER or PMCI, directly
or indirectly, shall contact, verbally or in writing, any existing or past
customer of SELLER without the express written consent and upon such conditions
authorized by Jon Trezona and Barbara Trezona. This provision shall not apply to
any unintentional contact by BUYER's marketing efforts.

Article VII

ADDITIONAL AGREEMENTS



7.1 Pre-Closing Covenants of SELLER and J. Trezona. Except as otherwise provided
herein, SELLER and J. Trezona covenant and agree with MDTO as follows:

Normal Course

. SELLER and J. Trezona have done the following:



maintained its corporate existence in good standing;

maintained the general character of the business of SELLER;

maintained all presently existing insurance coverage relating to the business,
operations, or assets of SELLER, to preserve the business organization of SELLER
intact, kept the services of the present principal employees of SELLER, and
preserved the good will of SELLER and its material suppliers and customers and
others having material business relationships with SELLER;

permitted MDTO full access to SELLER's management, minute books, other books and
records, contracts, agreements, properties, and operations at all reasonable
times;

in all respects has conducted the business of SELLER in the usual and ordinary
manner consistent with past practice; and

Breach of Representations and Warranties. Promptly upon becoming aware of (i)
any fact or condition which constitutes, or could reasonably be expected to
cause or result in, a material breach of any of the representations and
warranties of SELLER or any Equityholder contained in or referred to in this
Agreement, or (ii) the occurrence of any event that would constitute, or could
reasonably be expected to cause or result in, a material breach of any of the
representations and warranties of SELLER or J. Trezona contained in or referred
to in this Agreement, SELLER or such Equityholder shall give detailed written
notice thereof to the BUYER and shall use commercially reasonable efforts to
remedy the same.

7.2 Pre-Closing Covenants of MDTO. MDTO covenants and agrees with the
Equityholders as follows:

(a) Certain Filings and Approvals. MDTO has (i) made or caused to be made all
filings with Governmental Authorities that are required to be made by MDTO or
their Affiliates to carry out the transactions contemplated hereunder and (ii)
use its commercially reasonable efforts to obtain any approvals of Governmental
Authorities required to carry out the transactions contemplated hereunder.



(b) Breach of Representations and Warranties. Promptly upon becoming aware of
any breach of (i) any fact or condition which constitutes a material breach of
any of the representations or warranties of MDTO contained in or referred to in
this Agreement or (ii) the occurrence of any event that would constitute, or
could reasonably be expected to cause or result in, a material breach of any of
the representations and warranties of MDTO contained in or referred to in this
Agreement, MDTO shall give detailed written notice thereof to the SELLER and the
Equityholders and shall use commercially reasonable efforts to remedy the same.



(c) Due Diligence. MDTO has made such investigations of the Business, Assumed
Liabilities, Permitted Liens and other matters deemed relevant by MDTO to
determine the suitability of the acquisitions contemplated herein and further
represents that i) it has made the determination to enter this Agreement without
any representation by SELLER or Equityholders of any chances for success, return
of investment or profitability of the Business and ii) is acquiring the Equity
Interest for its own account without regard for any applicable federal or state
securities law registration or disclosure requirements and iii) it shall not
transfer same in violation of applicable federal or state securities laws.



7.3 Survival. The representations, warranties, covenants and other agreements
set forth in this Agreement or in any certificate or other writing delivered in
connection with this Agreement shall survive the Closing and the consummation of
the transactions contemplated hereby; provided, however, that any claim for
Adverse Consequences arising out of or with respect to the inaccuracy of any
such representation or the breach of any such warranty must be asserted in
writing by notice given to the other party on or before the date that is
thirty-six (36) months (1,095 calendar days) following the Closing Date, failing
which any such claim shall be waived and extinguished, excluding, however,
claims for Adverse Consequences with respect to the inaccuracy of
representations and breach of warranties contained in any Core Representations,
which may be asserted until the expiration of the applicable statute of
limitations (giving effect to any waivers or extensions thereof) for which any
third party claims may be asserted. No right of the BUYER for indemnification
hereunder shall be affected by any examination made for or on behalf of the
BUYER or MDTO, the knowledge of any of the BUYER's or MDTO's officers,
directors, stockholders, employees or agents, or the acceptance by the BUYER or
MDTO of any certificate or opinion.



7.4 Indemnification Agreement. The Parties hereby agree to indemnify each other
with respect to various matters set forth in, and in accordance with the terms
of, the Indemnification Agreement attached hereto as Exhibit "C[CONFIDENTIAL
TREATMENT REQUESTED]



[CONFIDENTIAL TREATMENT REQUESTED]

[CONFIDENTIAL TREATMENT REQUESTED]

[CONFIDENTIAL TREATMENT REQUESTED]



7.5 Transaction Expenses.

(a) MDTO shall pay all of its expenses in connection with the transactions
contemplated hereby, including without limitation, all attorneys' fees and
expenses and accountants' fees and expenses. The Equityholders shall pay all of
their expenses and all of the expenses of SELLER incurred in connection with the
transactions contemplated hereby, including without limitation, all attorneys'
fees and expenses and accountants' fees and expenses.



(b) Any Taxes imposed on the sale of the Equity Interests of SELLER at the
Closing shall be borne by the Equityholders.

7.6 Tax Matters. The following provisions shall govern the allocation of
responsibility as between MDTO and the Equityholders for certain Tax matters
following the Closing Date:



(a) Tax Periods Ending on or Before the Closing Date. With respect to any income
Tax Return required to be filed for a taxable period of the SELLER ending on or
prior to the Closing Date any such income Tax Return shall be prepared in a
manner consistent with the prior returns of the SELLER (except to the extent
that filing in such a manner would violate the applicable laws and regulations
of the relevant taxing jurisdiction) by the certified public accounting firm of
LEWIS, BIRCH AND RICARDO, CPAs at the expense of Equityholders. Such return
shall be reviewed by BUYER before filing. In the event that the parties disagree
with the preparation of such income Tax Return, MDTO and Equityholders shall (i)
use such funds to make an estimated tax payment at such time and (ii) if
possible, file for an extension of time to file the income Tax Return, and, if
MDTO and the Equityholders are not able to resolve the dispute within sixty (60)
days of notice by either party, the final determination of the Tax owed shall be
made by a mutually agreeable independent accountant whose fees and expenses
shall be borne by the party whose position differs by the largest dollar amount
from the final determination of such accountant.



(b) Tax Periods Beginning Before after the Closing Date. With respect to any
income Tax Return required to be filed for a taxable period of the SELLER
beginning after the Closing Date, any such income Tax Return shall be the sole
responsibility of BUYER.



(c) Cooperation on Tax Matters:



MDTO, SELLER and the Equityholders shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of Tax
Returns pursuant to this Section and any audit, litigation or other proceeding
with respect to Taxes. Such cooperation shall include the retention and (upon
the other party's request) the provision of records and information relating to
SELLER for a minimum of seven (7) years after Closing to the extent that such
information may be reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. MDTO and the Equityholders agree (A) to retain all books and records
with respect to Tax matters pertinent to SELLER relating to any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by MDTO or the Equityholders, any
extensions thereof) of the respective taxable periods (and at least seven (7)
years from the Closing Date), and to abide by all record retention agreements
entered into with any taxing authority, and (B) to give the other party
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if the other party so requests, MDTO or the
Equityholders, as the case may be, shall allow the other party to take
possession of such books and records.

MDTO and the Equityholders further agree, upon request, to use their best
efforts to obtain any certificate or other document from any Governmental
Authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby) without the imposition of a
countervailing Tax or loss of Tax attributes on or by the Party to whom such
request is directed.

MDTO and the Equityholders further agree, upon request, to provide the other
party with all information that either party may need to prepare any and all tax
returns.

7.7 Efforts to Consummate; Further Assurances; Transition Assistance. Subject to
the terms and conditions herein provided, the Parties shall do or cause to be
done all such acts and things as may be necessary, proper or advisable,
consistent with all applicable Laws, to consummate and make effective the
transactions contemplated hereby as soon as reasonably practicable. Each of the
Parties agrees that it will from time to time on or after the Closing promptly
do, execute, acknowledge and deliver and will cause to be done, executed,
acknowledged and delivered, all such further acts, deeds, certificates, bills of
sale, assignments, transfers, conveyances, powers of attorney, assurances and
other documents as may be reasonably requested by any of the other Parties for
better assigning, transferring, granting, conveying, assuring and conferring
right, title and interest of the Equity Interests of SELLER to MDTO.



7.8 RESERVED.



7.9 Non-Competition Agreements. The Equityholders hereby agree, in consideration
by the BUYER of the Purchase Price and other good and valuable consideration, to
certain non-competition and non-solicitation provisions as set forth in each of
the Non-Competition Agreements, a copy of which is attached as Exhibit "D".



7.10 Release of Guaranty. The parties agree that a condition of SELLER and
Equityholders requirement to close shall be the attempted release upon such
terms acceptable to Equityholders, of any and all personal liability for any
Assumed Liabilities, Permitted Liens or other matters assumed by BUYER except as
expressly agreed in writing by SELLER before the Closing Date or upon execution
of this Agreement. Both parties agree that the creditors of said Assumed
Liabilities, Permitted Liens or other matters may not agree to the requested
releases, as such Equityholders agree that the indemnification, hold harmless
and agreement to provide a defense by Buyer to Equityholders, which are hereby
agreed to, shall be sufficient to satisfy BUYER's obligation under this Section
7.10.

Article VIII

DEFINITIONS



In addition to the words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context clearly requires otherwise:

"Adverse Consequences" means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, the loss of Tax attributes,
liens, losses, lost profits, diminution in value, expenses, and fees, including
court costs and attorneys' fees and expenses (whether such attorneys' fees and
expenses arise out of a dispute or claim between the parties or out of a dispute
involving third parties).

"Affiliate" means, with respect to any Person, any of (a) a director, officer or
stockholder of such Person, (b) a spouse, parent, sibling or descendant of such
Person (or a spouse, parent, sibling or descendant of any director or officer of
such Person) and (c) any other Person that, directly or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, another Person. The term "control" includes, without limitation,
the possession, directly or indirectly, of the power to direct the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

"Associate" shall have the meaning ascribed to such term in Rule 12(b)-2
promulgated under the Securities Exchange Act of 1934, as amended.

"Assumed Liabilities" includes only:

those accounts payable of SELLER relating to the Business and those accrued
expenses of SELLER relating to the Business (excluding all state, local or
federal income Taxes), to the extent such accounts payable and accrued expenses
arose in the ordinary course of the Business and are recorded on the Latest
Balance Sheet to the extent known as to amount, or otherwise disclosed to BUYER
in writing and as to reasonably estimated amount with respect to bills to be
received for expenses incurred in the normal course of business before Closing,
and remain unpaid at Closing, but not including any Liability arising out of or
in connection with a breach of contract, breach of warranty, tort, infringement,
violation of Law, or Proceeding, or which relates to any Liability of the
Equityholder or any Affiliate thereof;



those Liabilities of the SELLER arising or to be performed after the Closing
(but not including any obligation or Liability arising out of or in connection
with any activity of SELLER occurring as of or prior to the Closing); and

those post-Closing Business warranty claims to the extent that the same do not
exceed, on an individual basis or in the aggregate, the historical allowance
levels of SELLER.

Permitted Liens, any tangible property taxes owed applicable taxing authorities
and any other matter specifically assumed in this Agreement.

"Balance Sheet" has the meaning assigned to such term in Section 5.8.

"Basis" means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.

"Business" has the meaning assigned to such term in the recitals of this
Agreement.

"BUYER" has the meaning assigned to such term in the preamble of this Agreement.

"Closing" has the meaning assigned to such term in Section 2.2.

"Closing Date" has the meaning assigned to such term in Section 2.2.

"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

"Defined Benefit Pension Plan" shall have the meaning set forth in Section 3(35)
of ERISA.

"Employee Benefit Plan" means any (a) qualified or non-qualified Employee
Pension Benefit Plan (including any Multiple Employer Plans or Multi-Employer
Plans), (b) Employee Welfare Benefit Plan, or (c) employee benefit, fringe
benefit, bonus, incentive, deferred compensation, vacation, employment, change
in control, stock option or other equity-based, severance plan or other plan,
program or arrangement, whether or not subject to ERISA and whether or not
funded.

"Employee Pension Benefit Plan" shall have the meaning set forth in Section 3(2)
of ERISA.

"Employee Welfare Benefit Plan" shall have the meaning set forth in Section 3(1)
of ERISA.

"Employment Agreement" means the Employment Agreement to be dated as of the
Closing Date between the BUYER and J. Trezona in substantially the form of
Exhibit "E" hereto.



"Equity Interests" means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited), (d) any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of property of, the issuing
Person, and (e) all warrants, options, convertible securities or other rights to
acquire any of the interests set forth in clauses (a)-(d) above.

"Equityholder" has the meaning assigned to such term in the preamble of this
Agreement.

"ERISA Affiliate" means, with respect to any Person, any other Person that is a
member of a "controlled group of corporations" with, or is under "common
control" with, or is a member of the same "affiliated service group" with such
Person as defined in Section 414(b), 414(c), or 414(m) or 414(o) of the Code.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

"Financial Statements" has the meaning assigned to such term in Section 5.8.

"Fundamental Documents" means the documents by which any Person (other than an
individual) establishes its legal existence or which govern its internal
affairs. For example, the "Fundamental Documents" of a corporation would include
its charter and bylaws and of a partnership would include its certificate of
partnership and partnership agreement and of a limited liability company would
include its articles of organization and operating agreement.

"GAAP" means United States generally accepted accounting principles, applied on
a consistent basis, or based upon such other method of accounting as is
designated in the historical financial statements of SELLER.

"Governmental Authority" means any court, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign, Federal,
state, county or local.

"MDTO" has the meaning assigned to such term in the preamble to this Agreement.

"Indemnification Agreement" means the Indemnification Agreement, dated as of the
date hereof, by and among MDTO, SELLER and the Equityholders, in substantially
the form of Exhibit "C" hereto.

"Intellectual Property" means (a) all inventions, all improvements thereto and
all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all registered and unregistered trademarks, service
marks, trade dress, logos, trade names, and corporate names including all
goodwill associated therewith, and all applications, registrations, and renewals
in connection therewith, (c) all copyrightable works, all copyrights and all
applications, registrations and renewals in connection therewith, (d) all trade
secrets, customer lists, supplier lists, pricing and cost information, business
and marketing plans and other confidential business information, (e) all
computer programs and related software, (f) all other proprietary rights, (g)
all domain names, url's, and registrations in respect thereof, and (h) all
copies and tangible embodiments thereof.

"Latest Balance Sheet" has the meaning assigned to such term in Section 5.8.

"Law" means any constitution, law, statute, treaty, rule, directive, requirement
or regulation or Order of any Governmental Authority.

"Liability" means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.

"Lien" means any security interest, pledge, bailment (in the nature of a pledge
or for purposes of security), mortgage, deed of trust, the grant of a power to
confess judgment, conditional sales and title retention agreement (including any
lease in the nature thereof), charge, encumbrance, easements, reservations,
restrictions, clouds, rights of first refusal or first offer, options, or other
similar arrangement or interest in real or personal property.

"Non-Competition Agreement" means the Non-Competition Agreement, dated as of the
date hereof, by and among the BUYER and the Equityholders, in substantially the
form of Exhibit "D" hereto.

}Material Adverse Change" means, with respect to any Person, any material
adverse change in the business, operations, assets (including levels of working
capital and components thereof), condition (financial or otherwise), operating
results, liabilities, customer, supplier or employee relations or business
prospects of such Person or any material casualty loss or damage to the assets
of such Person, whether or not covered by insurance.

"Material Adverse Effect" means, with respect to any Person, a material adverse
effect on the business, operations, assets (including levels of working capital
and components thereof), condition (financial or otherwise), operating results,
liabilities, customer, supplier or employee relations or business prospects of
such Person.

"Multi-Employer Plan" shall have the meaning set forth in Section 3(37) of
ERISA.

"Multiple Employer Plan" shall have the meaning set forth in Section 413 of the
Code.

"Non-Compete Allocated Amount" has the meaning assigned to such term in Section
2.3.

"Orders" means judgments, writs, decrees, compliance agreements, injunctions or
orders of and Governmental Authority or arbitrator.

"Ordinary Course of Business" means the ordinary course of business consistent
with the past custom and practice of SELLER and their Affiliates (including with
respect to quantity and frequency).

"Parties" means MDTO, SELLER and the Equityholders.

"Permits" means all permits, licenses, authorizations, registrations,
franchises, approvals, certificates, variances and similar rights obtained, or
required to be obtained, from Governmental Authorities, including without
limitation, any requisite occupational license or certificate of competency.

"Permitted Liens" means (i) Liens for Taxes not yet due and payable or being
contested in good faith by appropriate proceedings and for which there are
adequate reserves on the books, (ii) workers or unemployment compensation Liens
arising in the ordinary course of business; (iii) mechanic's, material man's,
supplier's, vendor's or similar Liens arising in the ordinary course of business
securing amounts that are not delinquent, (iv) zoning ordinances, easements and
other restrictions of legal record affecting real property which would be
revealed by a survey and would not, individually or in the aggregate, materially
interfere with the usefulness of such real property to the Business, and liens
associated with the leases attached hereto with schedule 5.17b, which leases the
MDTO shall be assuming.

"Person" shall be construed broadly and shall include an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization, or a
Governmental Authority (or any department, agency, or political subdivision
thereof).

"Proceeding" means any action, suit, proceeding, complaint, charge, hearing,
inquiry or investigation before or by a Governmental Authority or arbitrator.

"Prohibited Transaction" has the meaning set forth in Section 406 of ERISA and
Section 4975 of the Code.

"Purchase Price" has the meaning assigned to such term in Section 2.1.

"Retained Liabilities" has the meaning assigned to such term in Section 1.2.

"Securities Act" means the Securities Act of 1933, as amended.

"Subsidiary" means any corporation or other Person with respect to which a
specified Person (or a Subsidiary thereof) has the power to vote or direct the
voting of sufficient securities to elect a majority of the directors (or other
persons performing similar functions).

"Tax" as used in this Agreement, means any of the Taxes, and "Taxes" means, with
respect to any Person, (a) all income taxes (including any tax on or based upon
net income, gross income, income as specially defined, earnings, profits or
selected items of income, earnings or profits) and all gross receipts, sales,
use, ad valorem, transfer, franchise, license, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property or windfall profits
taxes, alternative or add-on minimum taxes, customs duties and other taxes,
fees, assessments or charges of any kind whatsoever, together with all interest
and penalties, additions to tax and other additional amounts imposed by any
taxing authority (domestic or foreign) on such Person (if any) and (b) any
liability for the payment of any amount of the type described in the immediately
preceding clause (a) as a result of being a "transferee" (within the meaning of
Section 6901 of the Code or any other applicable Law) of another entity or a
member of an affiliated or combined group.

"Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

Article IX

MISCELLANEOUS



9.1 No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns, personal representatives, heirs and estates, as the case
may be.



9.2 Entire Agreement. This Agreement and the other Documents referred to herein
constitute the entire agreement among the Parties and supersede any prior
correspondence or documents evidencing negotiations between the Parties, whether
written or oral, and all understandings, agreements or representations by or
among the Parties, written or oral.



9.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns.
Notwithstanding the above, or any provision herein to the contrary, MDTO may not
transfer any of its rights, interest or obligations in PMCI while any portion of
the purchase price remains unpaid to Equityholders, without the written consent
of Equityholders.



9.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.



9.5 Headings. The section heading contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.



9.5 Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given when delivered personally to
the recipient, telecopied to the intended recipient at the telecopy number set
forth therefore below (with hard copy to follow), or sent to the recipient by
reputable express courier service (charges prepaid) and addressed to the
intended recipient as set forth below:

If to the Equityholders, to the address of such Equityholder as set forth on
Schedule I.

If to the SELLER:

Premier Medical Consultants, Inc.

2401 West Bay Drive, Bldg 500

Largo, FL., 33770

Telephone: (727) 585-7020

Telecopy: (727) 450-1067

Attention: Jon Trezona



Copy to: 1245 Court Street, Suite 102

Clearwater, Florida 33756

Phone: (727) 442-1200

Fax: (727) 443-5829

Attention: Alan S. Gassman



If to MDTO:

620 Florida St., Suite 200

Baton Rouge, La. 70801

Telephone: (225) 343-7169

Telecopy: (225) 408-1805

Attention: Jose S. Canseco



Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means, but no such notice, request, demand, claim or other communication
shall be deemed to have been duly given unless and until it actually is received
by the intended recipient. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Party notice in the manner herein set forth.

9.7 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Florida without regard to conflicts of
laws principles that would require the application of any other law.



9.8 Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by all of the
Parties. No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.



9.9 Incorporation of Exhibits and Schedules. The Exhibits, Schedules and other
attachments identified in this Agreement are part of this Agreement as if set
forth in full herein.



9.10 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.
The word "including" shall mean including without limitation. Nothing in the
Schedules hereto shall be deemed to adequately disclose an exception to a
representation or warranty made herein unless the applicable Schedule identifies
the exception with reasonable particularity and describes the relevant facts in
reasonable detail. Without limiting the generality of the foregoing, the mere
listing (or inclusion of a copy) of a document or other item shall not be deemed
to adequately disclose an exception to a representation or warranty made herein
(unless the representation or warranty has to do with the existence of the
document or other item itself). The parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant.



9.11 Independence of Covenants and Representations and Warranties. All covenants
hereunder shall be given independent effect so that if a certain action or
condition constitutes a default under a certain covenant, the fact that such
action or condition is permitted by another covenant shall not affect the
occurrence of such default, unless expressly permitted under an exception to
such initial covenant. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness of or a breach of a
representation and warranty hereunder.



9.12 Remedies. All disputes between the parties related to this Agreement and
all other closing documents executed in conjunction therewith shall be resolved
through binding arbitration in accordance to the rules and regulations of the
American Arbitration Association, the prevailing party being entitled to recover
its attorney fees and costs associated with the enforcement of its rights
hereunder. EACH PARTY HERETO WAIVES ANY RIGHT TO TRIAL BY JURY.



At the request of either party, in the event of a dispute, the other party shall
reasonably participate in a mediation pursuant to the rules of mediation
applicable by the Circuit Court of Pinellas County, Florida, whereby the party
requesting a mediation will give the name of four (4) approved Court Mediators,
and the party receiving such request will choose one (1) mediator and facilitate
scheduling of a mediation within fifteen (15) days of such notice being sent.



9.13 Knowledge of Equityholder Attributable to SELLER. Whenever any statement
herein or in any schedule, exhibit, certificate or other document delivered to
any Party pursuant to this Agreement is made "to the best knowledge of the
SELLER" or containing words of similar intent or effect, the knowledge of the
SELLER will be deemed to include, without limitation, the knowledge of the
Equityholders, and each of the managers of SELLER. SELLER shall be required (and
the Equityholders shall be required to cause SELLER) to examine all relevant
documents and to make due inquiries of each of its directors and officers and
each of its other employees, managers, lawyers, accountants and agents who would
likely have knowledge of the relevant facts or circumstances.



9.14 Severability. It is the desire and intent of the Parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.



Specific Performance. Notwithstanding the foregoing, if any Equityholder
breaches, or threatens to commit a breach of, any of his covenants herein or the
provisions of the Non-Competition Agreement (collectively, the "Covenants"),
MDTO and SELLER shall have the right and remedy to seek from any court of
competent jurisdiction specific performance of the Covenants or injunctive
relief against any act which would violate any of the Covenants, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to MDTO and SELLER and that money damages will not provide an
adequate remedy to MDTO and SELLER and it being further acknowledged that such
right and remedy shall be in addition to, and not in lieu of, any other rights
and remedies available to MDTO and SELLER under law or in equity.

Severability of Covenants. If any of the Covenants, or any part thereof, is held
by a court of competent jurisdiction or any foreign, federal, state, county or
local government or other governmental, regulatory or administrative agency or
authority to be invalid, void, unenforceable or against public policy for any
reason, the remainder of the Covenants shall remain in full force and effect and
shall in no way be affected, impaired or invalidated, and such court, government
agency or authority shall be empowered to substitute, to the extent enforceable,
provisions similar thereto or other provisions so as to provide MDTO and SELLER
to the fullest extent permitted by applicable law, the benefits intended by such
provisions.

Enforceability in Jurisdictions. The Parties intend to and hereby confer
jurisdiction to enforce the Covenants upon the courts of any jurisdiction within
the geographical scope of such Covenants. If the courts of any one or more of
such jurisdictions hold the Covenants wholly or partially invalid or
unenforceable by reason of the breadth of such scope or otherwise, it is the
intention of the Parties that such determination not bar or in any way affect
MDTO or SELLER's right to the relief provided above in the courts of any other
jurisdiction within the geographical scope of such Covenants, as to breaches of
such Covenants in such other respective jurisdictions, such Covenants as they
relate to each jurisdiction being, for this purpose, severable into diverse and
independent covenants; provided, that the enforcement of any breach or alleged
breach of a Covenant shall take place in the jurisdiction where such breach or
alleged breach took place or was alleged to have taken place.

Enforcement. The provisions of this Agreement may be enforced by any court of
competent jurisdiction, and the Party seeking enforcement shall be entitled to
an award of all costs, fees and expenses, including attorneys' fees and expenses
to be paid by the Party against whom enforcement is ordered.



Article X



TERMINATION OF AGREEMENT



10.1 Termination. This Agreement may be terminated:



(a) By the mutual written consent of MDTO and Equityholeders;



(b) By Equityholders in writing if MDTO shall (i) fail to perform in any
material respect its agreements contained herein or in any of the other
documents executed in conjunction with the Closing; or (ii) materially breach
any of its representations, warranties or covenants contained herein, which
failure or breach is not cured within ten (10) Business Days after the
Equityholders have notified MDTO of their intent to terminate this Agreement
pursuant to this subparagraph (b);



(c) By MDTO in writing if Equityholders shall (i) fail to perform in any
material respect their agreements contained herein or in any of the other
documents executed in conjunction with the Closing; or (ii) materially breach
any of their representations, warranties or covenants contained herein, which
failure or breach is not cured within ten (10) Business Days after MDTO has
notified Equityholders of its intent to terminate this Agreement pursuant to
this subparagraph (c);



(d) By either the Equityholders or MDTO in writing if there shall be any Order
of any Governmental Authority binding on MDTO, SELLER and/or any Equityholder,
which prohibits or restrains MDTO, SELLER and/or any Equityholder from
consummating the transactions contemplated hereunder, provided that the
terminating party shall have used its reasonable efforts to have any such Order
lifted and the same shall not have been lifted within thirty (30) days after
entry, by any such Governmental Authority.



10.2 Effect of Termination. In the event of a termination pursuant to Section
10.1(a), this Agreement shall become void and there shall be no liability or
obligation on the part of any Party hereto except for the return of the purchase
price paid by MDTO to Equityholders as a result of this Agreement.



Termination pursuant to subparagraphs (b), (c) Section 10.1 shall not relieve a
defaulting or breaching Party from any liability to the other Parties.



Furthermore, if this Agreement is terminated by either party pursuant to this
Section 10 due to the breach of any provision of this Agreement or in the other
documents executed in conjunction with the Closing, the non-defaulting party
then shall, in addition to any remedies provided by law or in the escrow
agreement, be entitled to be reimbursed from any escrowed funds an amount equal
to any sums awarded the non-defaulting party due as a result of such default
including without limitation, reasonable attorneys' fees and expenses.



IN WITNESS WHEREOF,

the Parties have executed this Stock Purchase Agreement as of the date first
above written.



BUYER:

MD Technologies Inc.



By:

Name: William D. Eglin

Title: Chief Executive Officer



SELLER

Premier Medical Consultants, Inc.



By:

Name: Jon Trezona

Title: Chief Executive Officer



 

EQUITYHOLDERS:



_____________________________________

Jon Trezona



______________________________________

Barbara Trezona

 

STATE OF FLORIDA )

) SS

COUNTY OF _________ )

I, _________________, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that William D. Eglin appeared before me this day
in person, and acknowledged that he signed and delivered the said instrument as
his own free and voluntary act for the uses and purposes therein set forth.

GIVEN under my hand and Notarial Seal this 14th day of February, 2006.



_____________________

Notary Public

My Commission Expires:



 

 

STATE OF FLORIDA )

) SS

COUNTY OF _________ )

I, ______________, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that Barbara Trezona appeared before me this day in
person, and acknowledged that he signed and delivered the said instrument as his
own free and voluntary act for the uses and purposes therein set forth.

GIVEN under my hand and Notarial Seal this 14th day of February, 2006.

________________________

Notary Public

My Commission Expires:



 

 

STATE OF FLORIDA )

) SS

COUNTY OF _________ )

I, _______________, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that Jon Trezona appeared before me this day in
person, and acknowledged that he signed and delivered the said instrument as his
own free and voluntary act for the uses and purposes therein set forth.

GIVEN

under my hand and Notarial Seal this 14th day of February, 2006.



_____________________________

Notary Public

My Commission Expires:



 

 

 









SCHEDULE I

Table of the Purchased Equity Interests of each Equityholder

and the Consideration to be delivered from MDTO



CASH PORTION OF CONSIDERATION



 

EQUITYHOLDER

EQUITY INTERESTS

CASH CONSIDERATION

Jon and BarbaraTrezona

12295 Oakwind PL

Tampa, Fl. 33772

[CONFIDENTIAL TREATMENT REQUESTED]

[CONFIDENTIAL TREATMENT REQUESTED]



COMMON STOCK PORTION OF CONSIDERATION



EQUITYHOLDER

COMMON STOCK CONSIDERATION

Jon and Barbara Trezona

12295 Oakwind PL

Tampa, Fl. 33772

[CONFIDENTIAL TREATMENT REQUESTED]



 